2019 UT App 38



               THE UTAH COURT OF APPEALS

                   HEATHER MARROQUIN,
                        Appellant,
                            v.
                RENSON AMILICAR MARROQUIN,
                        Appellee.

                           Opinion
                       No. 20170454-CA
                     Filed March 14, 2019

          Third District Court, Salt Lake Department
                The Honorable Robert P. Faust
                         No. 144903963

          Steve S. Christensen and Clinton R. Brimhall,
                    Attorneys for Appellant
           James H. Woodall and Deborah L. Bulkeley,
                    Attorneys for Appellee

      JUDGE DIANA HAGEN authored this Opinion, in which
     JUDGES KATE APPLEBY and JILL M. POHLMAN concurred.

HAGEN, Judge:

¶1     In 2005, Heather and Renson Marroquin were married.
Prior to the marriage, Renson owned and operated a vending
machine business. 1 After Heather filed for divorce in 2014, the
value of that business became a central question in valuing the
marital estate and distributing its assets. On appeal, Heather
challenges the district court’s valuation of the business, its
failure to impose a due date or interest rate for payment of her


1. Because both parties share the same surname, we refer to them
by their first names with no disrespect intended by the apparent
informality.
                     Marroquin v. Marroquin


half of the marital assets, and its denial of her motion to amend
its findings and for a new trial. Because we conclude the district
court did not exceed its discretion with respect to any of the
issues raised by Heather on appeal, we affirm.


                        BACKGROUND

¶2     Before marrying Heather in 2005, Renson founded Deluxe
Vending LLC and now owns a 99% interest in that company. 2
Deluxe Vending operates eighty-seven vending machines and
three “micro-markets” 3 in numerous locations throughout Salt
Lake City, Utah. For the first year of their marriage, and two
summers following that, Heather helped Renson stock the
vending machines throughout the day and count the money
collected. Once she completed her education, Heather obtained
other employment, but she continued to “help [Deluxe Vending]
sporadically as needed or as requested.”

¶3     Renson managed and conducted all of Deluxe Vending’s
business operations and had no other employees. He established
personal relationships with the property owners, which allowed
him to continue to operate his vending machines and
micro-markets at their respective locations. Most of Deluxe
Vending’s contracts are on a month-to-month basis and can be
replaced by other vendors at any time after the monthly contract
ends.

¶4    In 2014, Heather filed for divorce. The primary issue at
the parties’ divorce trial was the value of Deluxe Vending and


2. Heather is not the 1% interest owner of Deluxe Vending.

3. Deluxe Vending’s micro-markets are “self-serve kiosks” that
allow patrons to access food and beverage items from a cooler
and then scan the item at the kiosk and pay with either a credit
or debit card or with cash.




20170454-CA                     2               2019 UT App 38
                      Marroquin v. Marroquin


division of its assets. Each party obtained his or her own expert
to testify to the business’s value. Heather’s expert is a certified
public accountant who had “no credentials in the area of
business valuation.” Heather’s expert initially valued Deluxe
Vending between $725,000 and $900,000 but increased “his
estimate to a range of $1,229,317 to $1,530,803” just before trial
by using an “income approach to value the business,” which
includes “goodwill associated with the business.” At trial,
Heather’s expert reduced his estimated value of Deluxe Vending
to $700,000.

¶5     Renson’s expert is a certified public accountant, with
accreditations in business valuation and as a senior appraiser.
He “devotes approximately 75% of his practice to performing
business valuations and testifying as an expert.” Following
accepted industry practices of using the net asset approach,
Renson’s expert valued Deluxe Vending at $152,937. The value
was determined by subtracting the fair market value of liabilities
from the fair market value of assets and then subtracting
“between a 5 and 10 percent marketability discount.” In this
case, Renson’s expert “went on the low end and took [a] 5
percent” discount. Renson’s expert opined that Deluxe Vending
did not have any “institutional goodwill,” but only personal or
professional goodwill attributed solely to Renson. The expert
explained that, “without the relationships that exist for the
places where the vending machines are located, there is no
potential for goodwill. There’s no income earning capacity that
would be in excess of the value of the assets.” At trial, Renson’s
expert testified that Heather’s expert was unreliable and opined
that he “failed to follow accepted industry practices, that he
relied on inaccurate information, and that he made unreasonable
assumptions.”

¶6     In its findings of fact, the court rejected Heather’s expert’s
valuation and found Renson’s expert to be more credible. It
found that the business was worth $152,937, awarded Deluxe
Vending to Renson, and ordered him to pay Heather “one-half
of the value, or $76,468.50.” The court also awarded alimony to



20170454-CA                      3                 2019 UT App 38
                     Marroquin v. Marroquin


Heather and divided the equity of certain personal property in
half. The court entered the divorce decree consistent with those
findings of fact.

¶7      Heather filed a motion to amend the court’s findings of
fact or for a new trial (the post-judgment motion). In the
post-judgment motion, Heather argued that the court erred in
determining the value of Deluxe Vending because Renson
testified at trial that some of the business’s liabilities had been
paid off since Renson’s expert prepared the valuation report.
Relatedly, she argued that the court should amend its findings to
account for the institutional goodwill of the business rather than
attribute the goodwill solely to Renson. Heather asked the court
to set a date for Renson’s payment to Heather for one-half the
value of Deluxe Vending and the personal property award. She
also asked the court to make findings “regarding Renson’s
dissipation of marital funds.” Finally, she requested a new trial
“because the court’s method of ruling was irregular and
surprising.”

¶8       The court found that the post-judgment motion was
Heather’s “attempt[] to modify and add additional terms that
were not presented as evidence at trial nor were they presented
when [she] was given an additional opportunity to provide
information to the Court due to lack of information and evidence
at trial.” Based on her “failure to provide the information as
directed within the time frames set, the Court was left with only
the information provided at trial upon which to make a
determination.” The court therefore denied the post-judgment
motion.

¶9    Heather appeals.


            ISSUES AND STANDARDS OF REVIEW

¶10 Heather raises three principal issues on appeal. First,
Heather claims that the district court’s valuation of Deluxe



20170454-CA                     4                2019 UT App 38
                      Marroquin v. Marroquin


Vending was clearly erroneous in two respects. She contends the
court erroneously determined that any goodwill associated with
Deluxe Vending was personal to Renson. Relatedly, she
contends the court erred in accepting the appraisal value
assigned by Renson’s expert to Deluxe Vending several months
before trial given that Renson testified at trial that the liabilities
had been reduced. A district court is “entitled to a presumption
of validity in its assessment and evaluation of evidence,” and we
defer to the district court’s “findings of fact related to property
valuation and distribution unless they are clearly erroneous.”
Taft v. Taft, 2016 UT App 135, ¶ 63, 379 P.3d 890 (quotation
simplified). We “will not disturb a court’s distribution of marital
property unless it is clearly unjust or a clear abuse of discretion.”
Id. ¶ 32.

¶11 Second, Heather contends the court erred when it failed
to set a due date or impose an interest rate on Renson’s payment
to Heather for one-half the value of Deluxe Vending and the
one-half interest award of personal property. District courts
“have considerable discretion in determining property
distribution in divorce cases,” Stonehocker v. Stonehocker, 2008 UT
App 11, ¶ 8, 176 P.3d 476 (quotation simplified), and we will not
disturb the district court’s determination absent a clear abuse of
discretion, Taft, 2016 UT App 135, ¶ 59.

¶12 Third, Heather contends the district court erred in
denying the post-judgment motion because “the transcript
showed that the district court had halted or interfered with [her]
attempts to elicit testimony regarding dissipation of marital
assets.” 4 We will reverse a district court’s denial of a motion for a

4. Heather also contends the district court “abused or entirely
failed to exercise its discretion when it declined to factor
dissipation of marital assets into its division of the parties’
martial assets.” This argument is unpreserved. “[P]arties are
required to raise and argue an issue in the trial court in such a
way that the court has an opportunity to rule on it.” State v.
                                                   (continued…)


20170454-CA                      5                 2019 UT App 38
                     Marroquin v. Marroquin


new trial or to amend the findings and judgment for abuse of
discretion. Bergmann v. Bergmann, 2018 UT App 130, ¶ 12, 428
P.3d 89. “To the extent that our review turns on facts presented
at trial, we defer to the trial court’s underlying findings of fact,
which shall not be set aside unless clearly erroneous.” Id.
(quotation simplified).


                            ANALYSIS

                 I. The Value of Deluxe Vending

¶13 Heather contends the district court made two errors when
calculating the value of Deluxe Vending. First, she argues that
the court should have included institutional goodwill in its
calculation. Second, she argues the court’s calculations of the
value of the company should have taken into consideration
Renson’s testimony regarding the reduction in liabilities of
Deluxe Vending. We address each argument in turn and



(…continued)
Johnson, 2017 UT 76, ¶ 18, 416 P.3d 443 (quotation simplified).
Failure to do so “precludes a party from arguing that issue in an
appellate court, absent a valid exception,” such as plain error,
ineffective assistance of counsel, or exceptional circumstances.
Id. ¶¶ 18–19. Here, Heather never alleged at trial or in the
post-judgment motion that the value of the marital assets should
be adjusted to account for money Renson spent on non-marital
assets. Nor did she identify Deluxe Vending’s bank account as
the asset depleted or suggest that the money Renson spent on
non-marital expenses was taken from the joint checking account.
Instead, Heather asked the court to consider the alleged
dissipation only with respect to attorney fees and alimony.
Because Heather failed to raise this issue before the district court
and she has failed to argue that an exception to preservation
applies, see id., we decline to address it.




20170454-CA                     6                 2019 UT App 38
                     Marroquin v. Marroquin


conclude that the court did not err when calculating the value of
Deluxe Vending.

A.    Goodwill of Deluxe Vending

¶14 Heather contends the district court “should have included
goodwill value in its calculations” of the value of Deluxe
Vending. “In a divorce proceeding, determining and assigning
values to marital property is a matter for the trial court and this
court will not disturb those determinations absent a showing of
clear abuse of discretion.” Dunn v. Dunn, 802 P.2d 1314, 1317
(Utah Ct. App. 1990) (quotation simplified). “Marital property is
ordinarily all property acquired during marriage and
it encompasses all of the assets of every nature possessed by the
parties, whenever obtained and from whatever source derived.”
Id. at 1317–18 (quotation simplified). Here, Renson does not
dispute that Deluxe Vending is marital property subject to
division. See id.

¶15 When valuing a business in marriage dissolution cases,
district courts must consider whether goodwill is institutional or
personal to one spouse. See Sorensen v. Sorensen, 839 P.2d 774, 775
(Utah 1992) (agreeing with “jurisdictions that do not treat
[personal] goodwill as a marital asset to be divided”).
Institutional, or enterprise, goodwill “is based on the intangible,
but generally marketable, existence in a business of established
relations with employees, customers and suppliers, and may
include factors such as a business location, its name recognition
and its business reputation.” See DeSalle v. Gentry, 818 N.E.2d 40,
47 (Ind. Ct. App. 2004). Personal goodwill is based on an
individual’s “reputation for competency” and is not subject to
distribution upon divorce. Sorensen, 839 P.2d at 775–76; see also
Stonehocker v. Stonehocker, 2008 UT App 11, ¶ 44, 176 P.3d 476
(“There can be no good will in a business that is dependent for
its existence upon the individual who conducts the enterprise
and would vanish were the individual to die, retire or quit
work.” (quotation simplified)).




20170454-CA                     7                2019 UT App 38
                      Marroquin v. Marroquin


¶16 Here, the district court concluded that the only goodwill
associated with Deluxe Vending was personal to Renson. The
court found that Deluxe Vending was the type of sole
proprietorship where the owner’s goodwill is not a marital asset
subject to division. Accordingly, the court did not consider
Renson’s personal goodwill in calculating the value of Deluxe
Vending.

¶17 Heather argues that Deluxe Vending is distinguishable
from the type of sole proprietorship where goodwill is not
subject to division. For example, she cites Sorensen, in which the
district court valued a sole-practitioner dental practice at
$100,060 and determined that $62,560 of that value represented
the personal “goodwill” of the husband. 839 P.2d at 775. The
husband appealed the district court’s decision, arguing that it
“should not have included [personal] goodwill and reputation in
its valuation of his dental practice.” Id. Our supreme court
determined that “the goodwill of a sole practitioner is nothing
more than his or her reputation for competency.” Id. “It may
well be that if the sole practitioner retires at the time of a divorce
and his or her practice is actually sold and an amount is realized
over and above the value of the tangible assets, the full amount
should be viewed as marital property.” Id. But where no actual
sale of the business takes place, personal goodwill “should not
be treated differently from a professional degree or an advanced
degree,” and requiring the sole practitioner to pay the spouse
“part of the value ascribed to the [personal] goodwill” would be
inequitable. Id. at 775–76.

¶18 Relying on Sorensen, Heather asserts the district court
made “no findings about [Renson] having a reputation that
matters to the business’s operation.” Both the district court’s oral
and written findings of fact refute this assertion. The court
specifically found that “the goodwill of Deluxe Vending is solely
attributable to Renson’s work, his efforts, and his reputation for
competency” based on Renson “being the face of the business”
and the “personal relationships” he has made with the property




20170454-CA                      8                 2019 UT App 38
                     Marroquin v. Marroquin


owners that have allowed him to continue to conduct business,
largely on a month-to-month basis.

¶19 Deluxe Vending is more akin to the car dealership at issue
in Stonehocker. In that case, the district court determined that a
used car dealership formed by the husband during the course of
the marriage was “in reality a sole proprietorship” and the
success of the used car dealership was “solely attributable to [the
husband’s] personal, professional reputation.” Stonehocker, 2008
UT App 11, ¶¶ 6, 40, 43. This court agreed that the used car
dealership was “essentially [the husband’s] sole proprietorship,”
because the wife had “only token involvement” in the business,
and its success was “the product of [the husband’s] reputation,
goodwill, and sole efforts.” Id. ¶¶ 40–42 (quotation simplified).
The district court therefore correctly concluded that the value of
the used car dealership “did not include any amount for
goodwill.” Id. ¶ 43.

¶20 Here Renson owns 99% of Deluxe Vending and is the
only employee of the business. He remains in contact with the
entities that continue to allow Deluxe Vending to operate
vending machines and micro-markets on the properties on a
month-to-month basis. Heather’s involvement in the business
was minimal and limited to stocking the machines and counting
the money at the beginning of the marriage. Thus, Renson is akin
to the sole proprietor in Stonehocker and Heather had “only token
involvement” in Deluxe Vending’s operations. See id. ¶¶ 40–41
(quotation simplified).

¶21 Heather asserts that “anybody could step into [Renson’s]
shoes and carry on with the business under its name and with its
assets,” but she has not marshaled any record evidence that
would support that assertion. See id. ¶ 9 (explaining that when a
party challenges the findings of fact, the party “must first
marshal the evidence in support of the findings and then
demonstrate that the findings are unsupported by substantial
evidence” (quotation simplified)). We therefore conclude that
the district court did not exceed its discretion when it did not



20170454-CA                     9                2019 UT App 38
                      Marroquin v. Marroquin


include institutional goodwill in calculating the value of Deluxe
Vending.

B.     Decreased Liabilities of Deluxe Vending

¶22 Heather contends the district court erred by basing its
valuation of Deluxe Vending on the expert reports created prior
to trial. Heather argues that the court should have valued the
business as of the exact date of the divorce by accounting for
Renson’s trial testimony that he had further paid down the
business’s liabilities in the intervening months.

¶23 “Determining and assigning values to marital property is
a matter for the trial court, and [we] will not disturb those
determinations absent a showing of clear abuse of discretion.”
Ebbert v. Ebbert, 744 P.2d 1019, 1023 (Utah Ct. App. 1987).
Because Heather did not argue at trial that the district court
should adjust the appraised value of Deluxe Vending based on a
reduction in its liabilities, she cannot show an abuse of
discretion.

¶24 Here, both parties submitted expert reports regarding the
value of Deluxe Vending several months before trial. A
valuation is necessarily a snapshot in time and both parties
relied on the experts’ valuations when preparing for trial.
Similarly, the district court relied on those expert reports and
determined that Renson’s expert’s valuation was more credible.
In the post-judgment motion, Heather cited portions of Renson’s
testimony, noting that some of Deluxe Vending’s loans had been
paid off or reduced. Heather argued that the court “should
amend its findings consistent with the evidence at trial” by
increasing the value of Deluxe Vending to account for the
decrease in liabilities. Raising this factual issue for the first time
in a post-judgment motion to amend the court’s findings of fact
did not give Renson the opportunity to present evidence as to
whether there were other changes that affected the valuation of
Deluxe Vending, such as a decrease in assets. And Heather has
failed to demonstrate that she could not have requested the court



20170454-CA                      10                2019 UT App 38
                     Marroquin v. Marroquin


consider evidence outside of the experts’ valuation reports at
trial. Cf. Hudema v. Carpenter, 1999 UT App 290, ¶ 40, 989 P.2d
491 (affirming the district court’s denial of a post-judgment
motion for a new trial because “the evidence offered [in the post-
judgment motion] could have been produced at trial with
reasonable diligence”). Indeed, Heather elicited the testimony
from Renson, but never asked the court to consider it when
calculating the value of Deluxe Vending.

¶25 Heather cannot establish that the district court erred by
not reducing the appraised value of Deluxe Vending, sua sponte,
based on trial testimony regarding decreased liabilities. Nor has
she shown that the district court abused its discretion in denying
her post-judgment motion to amend its findings on grounds not
presented at trial.

 II. Failure to Set Due Date or Interest Rate for Heather’s Award
                         of Marital Assets

¶26 Heather contends the district court “should have included
an interest rate or due date” for her award of marital assets.
Heather asserts that the court’s failure to do so places her “at
such a disadvantage” that it amounts to “an abuse of discretion.”
We disagree.

¶27 When the district court assigns a value to an item of
marital property, the court must equitably distribute it “with a
view toward allowing each party to go forward with his or her
separate life.” Stonehocker v. Stonehocker, 2008 UT App 11, ¶¶ 13,
15, 176 P.3d 476. We will not disturb the district court’s payment
determination absent a clear abuse of discretion. Taft v. Taft, 2016
UT App 135, ¶ 59, 379 P.3d 890; see also Stonehocker, 2008 UT App
11, ¶ 8.

¶28 Heather relies exclusively on Taft to support her
argument. In Taft, the district court granted the husband
“discretion to pay [the] judgment all at once or in monthly
installments for a period of time.” 2016 UT App 135, ¶ 57



20170454-CA                     11                2019 UT App 38
                      Marroquin v. Marroquin


(quotation simplified). The court did not order any minimum
payment and provided that if the husband chose to make
monthly payments, he “shall begin equal monthly payments,
and the duration of such monthly installment payments shall not
exceed a period of ten years, whereupon the balance shall be
paid to [the wife] in one final balloon payment.” Id. (quotation
simplified). On appeal, the wife argued that this payment
strategy was inequitable because it allowed the husband “to
receive full immediate enjoyment of the assets awarded to him
as well as the full use of [the wife’s] share of the assets while [the
wife was] deprived of meaningful access to her award.” Id. ¶ 58
(quotation simplified). This court agreed, determining that the
husband was “given nearly complete discretion regarding the
payment to [the wife] of her share of the marital property over a
ten-year period” at a low interest rate and that the wife, who had
“been granted a substantial judgment in token of her share of the
marital real property,” had “no ability to collect, access, or
substantially enjoy until ten years pass[ed], unless [the husband]
decide[d] otherwise.” Id. ¶ 59. This court therefore concluded
“that the terms of [the wife’s] property judgment [were]
inequitable and that the trial court exceeded its discretion by
structuring the terms of [the wife’s] property judgment as it
did.” Id. ¶ 62.

¶29 This case is distinguishable from Taft. The district court in
Taft gave the husband discretion to delay payment to the wife in
an inequitable way. Unlike the spouse in Taft, Heather does not
lack the “ability to collect, access, or substantially enjoy” her
award of marital property. See id. ¶ 59. Instead, she can collect on
the judgment just as any other judgment creditor. See Utah R.
Civ. P. 62(a) (providing that “[n]o execution or other writ to
enforce a judgment may issue until the expiration of 14 days
after entry of judgment, unless the court in its discretion
otherwise directs”). Heather acknowledges this ability in her
brief on appeal, stating that Renson “can hold onto the assets
and reap the benefits while [Heather] waits for payment or
expends time, effort, and money to enforce the divorce decree.”
(Emphasis added.) Because Heather has not yet attempted to


20170454-CA                      12                2019 UT App 38
                     Marroquin v. Marroquin


enforce the divorce decree, she cannot show that she has been
deprived of meaningful access to her award or prevented from
going forward with her separate life. We therefore conclude the
district court did not abuse its discretion when it did not impose
a due date or interest rate for the payment of Heather’s award of
marital assets.

                  III. Irregularity of Proceedings

¶30 Finally, Heather contends the district court erred in
denying her motion for a new trial based on an irregularity of
the proceedings. Heather argues that she attempted to establish
a claim that Renson dissipated marital assets, but the court
declined to address it and “cut off [Heather’s] attempts to elicit
testimony on the subject.”

¶31 Following a bench trial, “a new trial may be granted to
any party on any issue” if, among other circumstances, “there
was an “irregularity in the proceedings . . . or abuse of discretion
by which a party was prevented from having a fair trial.” Utah
R. Civ. P. 59(a)(1). “Because the grant of a new trial is ordinarily
left to the sound discretion of the trial court, we will review the
court’s decision in this regard under an abuse of discretion
standard.” Child v. Gonda, 972 P.2d 425, 429 (Utah 1998). And
“absent a showing by the appellant that the trial outcome would
have differed, every reasonable presumption as to the validity of
the [judgment] below must be taken as true upon appeal.” Id.

¶32 Here, Heather asserts that the district court, “on several
occasions . . . cut off [Heather’s counsel’s] questioning” of
Renson regarding the claim of dissipation of marital assets. She
claims that, on one occasion, Heather’s counsel was “attempting
to elicit testimony related to [Renson’s] credibility and the finer
details of the evidence,” but the court “cut off the questioning”
and “asked [Renson] point blank if he was hiding money.”
Heather argues that this was “uniquely harmful” because it
“was an unfair boon to [Renson]” and that the effect was to




20170454-CA                     13                   2019 UT App 38
                     Marroquin v. Marroquin


“shield[]” Renson “from questions about his waste of marital
assets.” We disagree.

¶33 When determining “whether a party should be held
accountable for the dissipation of marital assets,” there are “a
number of factors that may be relevant,” including (1) “how the
money was spent, including whether funds were used to pay
legitimate marital expenses or individual expenses”; (2) “the
parties’ historical practices”; (3) “the magnitude of any
depletion”; (4) “the timing of the challenged actions in relation to
the separation and divorce”; and (5) “any obstructive efforts that
hinder the valuation of the assets.” Rayner v. Rayner, 2013 UT
App 269, ¶ 19, 316 P.3d 455. “While marital assets are generally
valued as of the date of the divorce decree, where one party has
dissipated an asset, hidden its value or otherwise acted
obstructively, the trial court may, in the exercise of its equitable
powers, value a marital asset at some time other than the time
the decree is entered, such as at separation.” Parker v. Parker,
2000 UT App 30, ¶ 13, 996 P.2d 565 (quotation simplified).

¶34 Our review of the record shows that Heather’s counsel
asked questions about spending money, but never directly asked
Renson whether the money came from either the company
account or a joint checking account. See id. Instead, Heather’s
counsel asked questions about where, when, and how much
money Renson spent. The court interjected, stating, “Let’s just
cut to the chase, do you have any other squirrel holes or nest
eggs that you’ve been hiding or putting money in . . . that you
didn’t report in your financial declarations and did not disclose
to [c]ounsel?” Renson said he did not. Heather’s counsel then
pursued a different line of questioning. When Heather’s counsel
attempted to ask Renson again about where and when he spent
his money, Renson’s counsel objected as to relevance, arguing
that “unless [Heather] ties it to a business expense that’s been
improperly claimed, he can spend his money on anything he
wants.” See id. Heather’s counsel argued that it was relevant to
the court’s consideration regarding attorney fees. The court
sustained the objection and explained that “what people do with



20170454-CA                     14                2019 UT App 38
                     Marroquin v. Marroquin


their income and how they spend it” is irrelevant. Cf. Rayner,
2013 UT App 269, ¶ 19.

¶35 Because Heather never asked the court to find that
Renson’s personal spending decreased the value of the company
or any other marital asset, the questions did not go to a material
issue or fact in dispute. Heather had the opportunity at trial, on
numerous occasions, to direct the court to specific assets that had
been dissipated by Renson’s spending, but she did not. Heather
therefore cannot show that she did not have the opportunity to
present the issue to the district court or that she was denied a
fair trial. See Utah R. Civ. P. 59(a)(1). Accordingly, the district
court did not abuse its discretion when it denied her motion for
a new trial based on an irregularity in the proceedings.

                        IV. Attorney Fees

¶36 Renson seeks attorney fees incurred on appeal under rule
33 of the Utah Rules of Appellate Procedure, arguing that
Heather’s appeal was “frivolous or for delay.” Rule 33 allows for
the sanction of “just damages, which may include . . . reasonable
attorney fees” to the prevailing party if an appeal “is not
grounded in fact, not warranted by existing law, . . . not based on
a good faith argument . . . or [if taken] for the purpose of delay.”
Utah R. App. P. 33(a),(b). “The sanction for bringing a frivolous
appeal is applied only in egregious cases, lest there be an
improper chilling of the right to appeal erroneous lower court
decisions.” Maughan v. Maughan, 770 P.2d 156, 162 (Utah Ct.
App. 1989) (quotation simplified). Although Heather has not
been successful on appeal, her arguments were “worthy of
consideration and should not be subject to the chilling effect” of
rule 33 sanctions. See id.


                         CONCLUSION

¶37 We conclude the district court did not exceed its
discretion when it calculated Deluxe Vending’s value without



20170454-CA                     15                2019 UT App 38
                     Marroquin v. Marroquin


including institutional goodwill and when it did not recalculate
the value of Deluxe Vending based on testimony elicited at trial
regarding a reduction of liabilities. We further conclude the
court did not exceed its discretion by not imposing a deadline on
or interest rate for Renson’s payment to Heather where there are
no limitations on her ability to enforce the judgment. And
because Heather failed to show an irregularity in the
proceedings, we conclude the court did not exceed its discretion
when it denied the post-judgment motion for a new trial.
Accordingly, we affirm.




20170454-CA                   16                2019 UT App 38